Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 encompass methods of ameliorating gastroesophageal reflux disease by administration of the compounds recited in the method-of-use claims 3-16 of commonly-assigned U.S. Patent No. 10,590,110. Additionally, the claims of US ‘110 recite methods of ameliorating “nausea and vomiting apart from gastroparesis.”  The phrase “nausea and vomiting apart from gastroparesis” encompasses nausea and vomiting that result from chemotherapy, as instantly recited. Dyspepsia is defined as a condition in which digestion is impaired. This term also encompasses nausea and vomiting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Claims 1-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622